Citation Nr: 1431128	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



REMAND

The Veteran served on active duty from June 1978 to June 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for depression.

The claim was last remanded in December 2013 for additional development.  Unfortunately, the requested development has not yet been completed.  

In the December 2013 remand, the Board noted that the 2012 VA examination was inadequate as it was not conducted by a psychologist or psychiatrist and the examiner did not consider the Veteran's reports of symptoms of and treatment for depression during boot camp.  The Board made clear that this opinion provided by this physician was inadequate as stated.  

Unfortunately, the VA opinion obtained pursuant to the Board's remand in February 2014 not only was provided by the same examiner (an internist in ambulatory medicine), but also essentially restated the same negative opinion without addressing the Veteran's competent reports.  

As the Board's December 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An opinion as to the etiology of the Veteran's acquired psychiatric disability, to include major depressive disorder and schizoaffective disorder, must be obtained and must be provided by a psychologist or a psychiatrist.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA mental health examination with a qualified psychologist or psychiatrist to determine whether any current psychiatric disability is related to military service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current acquired psychiatric disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability, to include major depressive disorder and/or schizoaffective disorder, had onset in service or is otherwise related to a disease or injury in service, including the reported depression during basic military training.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.  If the report is prepared by an examiner who is not a psychologist or psychiatrist, it should be returned as inadequate.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

